Citation Nr: 0901126	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-39 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability secondary to a service-connected low back 
disability.

2.  Entitlement to service connection for a right hand 
disability secondary to a service-connected cervical spine 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hand disability, and if so, whether the reopened claim 
should be granted.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss, and if so, whether the reopened claim 
should be granted.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability, and if so, whether the reopened 
claim should be granted.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability, and if so, whether the reopened 
claim should be granted.  

7.  Entitlement to a compensable rating for service-connected 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 1960 
and from August 1961 to October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that determined new and material 
evidence had not been received to reopen the claims for 
service connection for left ear hearing loss, arthritis of 
the left shoulder and bursitis of the right shoulder and 
service connection remained denied for those claims.  The RO 
also reopened the claim for service connection for left hand 
numbness and denied service connection for right hand 
numbness and left hand numbness as secondary to traumatic 
arthritis of the cervical spine, for a left hip condition, 
and for a right hip condition, and continued a zero percent 
rating for service-connected hearing loss of the right ear.  

The veteran presented testimony at a personal hearing in 
November 2008 before the undersigned Acting Veterans Law 
Judge.  

As discussed below, the Board has reopened the claim of 
entitlement to service connection for a left hand disability 
and a bilateral shoulder disability; however, further 
development is needed.  The issues of service connection for 
a right hand disability, for a left hand disability, a 
bilateral shoulder disability, a bilateral hip disability and 
entitlement to a compensable evaluation for right ear hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In a May 2008 statement, a VA physician wrote that the 
veteran's chronic back and neck pain had kept the veteran 
from being able to participate in employment for the 
preceding 18 months.  The physician opined that the sum of 
the veteran's service-connected medical problems rendered him 
unemployable.  This is an informal claim for a total 
disability evaluation for compensation purposes based on 
individual unemployability and is referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  A rating decision in January 1999 denied entitlement to 
service connection for left hand numbness as the claim was 
not well-grounded.  The RO re-evaluated the claim on the 
merits and a rating decision in October 2001 denied service 
connection for left hand numbness (although erroneously 
referred to as right hand numbness part of the time) as the 
condition was not shown to exist.  The veteran did not appeal 
that decision and it became final.  

2.  Evidence received since the October 2001 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a left hand disability, 
is not cumulative and redundant, and by itself or in 
connection with the evidence previously of record raises a 
reasonable possibility of substantiating the claim.

3.  A rating decision in January 1999 denied entitlement to 
service connection for left ear hearing loss on a direct 
basis to service.  The appellant did not appeal that decision 
and it became final.

4.  Evidence received since the January 1999 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a left ear hearing loss 
disability, is not cumulative and redundant, and by itself or 
in connection with the evidence previously of record raises a 
reasonable possibility of substantiating the claim.

5.  Resolving all reasonable doubt in the veteran's favor, 
left ear hearing loss had its onset in service.

6.  A rating decision in January 1999 denied entitlement to 
service connection for a left shoulder disability and for a 
right shoulder disability as the claim was not well-grounded.  
The RO re-evaluated the claim on the merits and a rating 
decision in October 2001 denied service connection for a left 
shoulder disability and for a right shoulder disability.  The 
veteran did not appeal that decision and it became final.  

7.  Evidence received since the October 2001 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a left shoulder 
disability and for a right shoulder disability, is not 
cumulative and redundant, and by itself or in connection with 
the evidence previously of record raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a left hand disability 
has been received, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for left ear hearing loss 
has been received, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  Resolving all reasonable doubt in his favor, the 
veteran's left ear hearing loss was incurred in his military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).  

4.  New and material evidence to reopen the claim of 
entitlement to service connection for a left shoulder 
disability has been received, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  New and material evidence to reopen the claim of 
entitlement to service connection for a right shoulder 
disability has been received, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board reopens the veteran's left hand, 
right shoulder and left shoulder disability claims and 
remanded them for further development.  The Board also 
reopens and grants service connection for left ear hearing 
loss.  As such, no discussion of VA's duty to notify or 
assist is necessary.

Pertinent legal criteria for finality and materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2008).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA. 38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Left hand disability

The veteran seeks entitlement to service connection for a 
left hand disability claimed as numbness.  

A review shows that this issue has previously been denied.  A 
rating decision in January 1999 denied service connection for 
left hand numbness as the claim was not well-grounded.  The 
RO re-evaluated the claim on the merits and a rating decision 
in October 2001 denied service connection for left hand 
numbness (although erroneously referred to as right hand 
numbness part of the time) as the condition was not shown to 
exist.  

Evidence considered at the time of the prior denial in an 
October 2001 rating decision included service medical 
records, VA treatment records from June 1999 through February 
2001, and outpatient treatment records from Blanchfield Army 
Community Hospital, and report of a VA examination in 
September 1998.  

The RO noted that service medical records and post-service 
medical records were negative for any complaints of left hand 
numbness either during or after service.  There was no 
medical evidence that the veteran had that condition and that 
it was related to service.  The veteran was notified of the 
decision and his appeal rights by letter dated in October 
2001 and did not appeal that decision; therefore it is a 
final decision.

As the RO has previously denied service connection for left 
hand numbness and no timely substantive appeal was filed, the 
decision became final.  The claim shall be reopened, and the 
former disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108.  

Evidence received since the October 2001 rating decision 
includes VA outpatient treatment records, statements from the 
veteran, report of a VA joints examination in July 2005, 
testimony at a RO hearing in January 2008, and testimony at a 
Board hearing in November 2008.  

The Board has reviewed the evidence submitted subsequent to 
the October 2001 rating decision, the last final decision, in 
the context of all the evidence of record.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The evidence received into the record since the October 2001 
rating decision that denied service connection for left hand 
numbness includes the veteran's testimony of left hand 
symptoms and VA treatment records that show the veteran 
sought treatment for complaints of left hand numbness and 
pain.  A January 2007 EMG study for intermittent numbness in 
both hands was an abnormal study.  There was electrical 
evidence suggesting the presence of bilateral S1-2 
radiculopathy with acute and chronic features.  In the 
Board's opinion, that evidence, presumed credible for this 
purpose, when viewed with that previously of record, is new 
and material evidence as defined by the regulation.  38 
C.F.R. § 3.156(a) (2008).  It was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim and by itself, or in 
connection with the evidence previously of record, does raise 
a reasonable possibility of substantiating the claim.  

Accordingly, the claim for entitlement to service connection 
for a left hand disability is reopened.  38 U.S.C.A. § 5108 
(West 2002).  To that extent only, the claim is allowed.  The 
issue of entitlement to service connection for a left hand 
disability will be addressed in the remand attached to this 
decision.  38 U.S.C.A. § 5108.

Bilateral shoulder disability

The veteran seeks service connection for a bilateral shoulder 
disability.

A review shows that this issue has previously been denied.  A 
rating decision in January 1999 denied service connection for 
arthritis of the left shoulder and bursitis of the right 
shoulder as the claim was not well-grounded.  The RO noted 
that the veteran had been clinically diagnosed with arthritis 
of the left shoulder but there was no x-ray evidence to 
support that diagnosis.  Service medical records were 
negative for a diagnosis of arthritis of the left shoulder 
while on active duty or within one year after being 
discharged from service.  Although there was a record of 
treatment in service for bursitis of the right shoulder, no 
permanent residual or chronic disability was shown by service 
medical records or demonstrated by evidence following 
service.  The RO re-evaluated the claim on the merits and a 
rating decision in October 2001 denied service connection for 
arthritis of the left shoulder and for bursitis of the right 
shoulder.  

Evidence considered at the time of the prior denial in an 
October 2001 rating decision included service medical 
records, VA treatment records from June 1999 through February 
2001, and outpatient treatment records from Blanchfield Army 
Community Hospital, and report of a VA examination in January 
1984 and in September 1998.  

The RO noted that service medical records show the veteran 
was seen in February 1972 for myalgias in his shoulders.  No 
diagnosis was provided.  Left shoulder arthritis was 
diagnosed at a September 1998 VA examination, but there was 
no x-ray evidence confirming that diagnosis.  The left 
shoulder claim was denied since there was no x-ray evidence 
confirming a diagnosis of arthritis of the left shoulder and 
the evidence did not show any relationship between the 
veteran's left shoulder complaints at that time and military 
service.  The right shoulder claim was denied on the basis 
that although the veteran was treated for right shoulder 
complaints in service diagnosed as bursitis and in October 
1983 as osteoarthritis, there was no x-ray evidence 
confirming that diagnosis.  At a VA examination in January 
1984, no abnormality of the right shoulder was noted and the 
examiner noted recurrent bursitis of the right arm by history 
only.  The evidence did not show that the veteran had a 
current disability of the right shoulder and that it was 
related to military service.  There was no evidence that the 
veteran had continuity of symptoms since service. 

Evidence received since the October 2001 rating decision 
includes VA outpatient treatment records, statements from the 
veteran, report of a VA joints examination in July 2005, 
testimony at a RO hearing in January 2008, and testimony at a 
Board hearing in November 2008.  

The evidence received into the record since the October 2001 
rating decision that denied service connection for a left 
shoulder disability and a right shoulder disability includes 
VA treatment records that show the veteran was seen for 
chronic shoulder pain.  A January 2007 MRI scan of both 
shoulders revealed a complete supraspinatus tear without 
tendon retraction on the right and partial supraspinatus tear 
on the left; the MRI also revealed bilateral 
acromioclavicular joint hypertrophic changes with mild 
impingement.  November 2007 X-rays of his shoulders revealed 
acromioclavicular joint arthritis.  In the Board's opinion, 
that evidence, presumed credible for this purpose, when 
viewed with that previously of record, is new and material 
evidence as defined by the regulation.  38 C.F.R. § 3.156(a) 
(2008).  It was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim and by itself, or in connection with 
the evidence previously of record, does raise a reasonable 
possibility of substantiating the claim.  

Accordingly, the claim for entitlement to service connection 
for a left shoulder disability and a right shoulder 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002).  To 
that extent only, the claim is allowed.  The issue of 
entitlement to service connection for a left shoulder 
disability and for a right shoulder disability will be 
addressed in the remand attached to this decision.  38 
U.S.C.A. § 5108.

Left ear hearing loss

The veteran seeks entitlement to service connection for left 
ear hearing loss.  

A review shows that this issue has previously been denied.  A 
January 1999 rating decision denied service connection for 
left ear hearing loss on the basis that no evidence showed 
the hearing loss experienced in his left ear was related to 
his military service.  The evidence of record did not show 
audiometric findings which met the criteria for a grant of 
service connection for defective hearing in the left ear.  
The veteran was notified of the decision and his appeal 
rights by letter dated in February 1999.  The veteran did not 
appeal that decision; therefore it is a final decision.

As the RO has previously denied service connection for left 
ear hearing loss and no timely substantive appeal was filed, 
the decision became final.  The claim shall be reopened, and 
the former disposition of the claim reviewed if new and 
material evidence is secured or presented.  38 U.S.C.A. 
§ 5108.  

Evidence considered at the time of the prior denial in 
January 1999 rating decision included service medical 
records, the report of a VA examination in September 1998 and 
October 1998, and outpatient treatment records from Ft. 
Campbell, Kentucky from August 1989 to April 1993.  

Service medical records show no findings for auditory acuity 
at a June 1958 active duty examination.  Upon examination in 
June 1960 for release to inactive duty, his left ear hearing 
was 15/15 for whispered and spoken voice.  When examined for 
re-enlistment in September 1961, and at a discharge 
examination in September 1983 upon retirement no decibel loss 
greater than 15 at any hertz level from 500 to 4000 range is 
shown.  The loss of hearing shown at the time of discharge is 
within normal limits for VA purposes.  

On a VA audiological evaluation in September 1998, the 
veteran reported a gradual onset of hearing loss occurring 
about 10 years earlier.  He reported a history positive for 
military noise exposure and denied occupational and 
recreational noise exposure.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
25
30
35
40
55

The average was 40 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the left ear.  The veteran had a mid to high frequency 
hearing loss in the left ear.  At a VA ear examination in 
October 1998, the impression was sensorineural hearing loss 
which was most consistent with a noise induced pattern.  

Outpatient treatment records in uniformed services hospital 
were negative for complaints, findings, or diagnosis of left 
ear hearing loss.  

Evidence received since the January 1999 rating decision 
includes VA outpatient treatment records, audiograms for 
hearing conservation data for the Department of Defense from 
1992 to 2000, a VA audio examination in May 2001, statements 
from the veteran, a VA audio examination in July 2005, 
testimony at a RO hearing in January 2008, a VA audio 
examination in February 2008, testimony at a Board hearing in 
November 2008, and a lay statement from the veteran's spouse.  

The Board has reviewed the evidence submitted subsequent to 
the January 1999 rating decision, the last final decision, in 
the context of all the evidence of record.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The evidence received into the record since the January 1999 
rating decision that denied service connection for left ear 
hearing loss includes audio examination results that show 
left ear hearing loss which is recognized as a disability for 
VA purposes under the provisions of 38 C.F.R. § 3.385, 
testimony by the veteran and a lay statement from his wife 
that the veteran's hearing loss began in service and 
continued to the present.  In the Board's opinion, that 
evidence, presumed credible for this purpose, when viewed 
with that previously of record, is new and material evidence 
as defined by the regulation.  38 C.F.R. § 3.156(a) (2008).  
It was not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate 
the claim and by itself, or in connection with the evidence 
previously of record, does raise a reasonable possibility of 
substantiating the claim.

Accordingly, the claim may be reopened.  38 U.S.C.A. § 5108 
(West 2002).  The Board will proceed to evaluate the merits 
of the claim.  The appellant will not be prejudiced thereby, 
as he has been advised of the law and regulations pertaining 
to entitlement to service connection, and has been afforded 
an opportunity to present argument and evidence in support of 
his claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  With chronic disease shown as such in 
service (or within a pertinent presumption period under 38 
C.F.R. § 3.308) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service. A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247 (1999).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 HZ are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Board finds that the veteran's service medical records do 
not show left ear hearing loss that is recognized as a 
disability under the provisions of 38 C.F.R. § 3.385.  
Organic diseases of the nervous system, to include 
sensorineural hearing loss, are entitled to presumptive 
service connection if manifest to a compensable degree within 
one year of discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  There is no post-service medical 
evidence of record showing left ear sensorineural hearing 
loss manifested to a compensable degree within one year 
following separation from active service.  Therefore service 
connection is not warranted on a presumptive basis.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.   
Id. 

Post service audiological evaluations confirm the veteran has 
sufficient left ear hearing loss to be considered a 
disability by VA standards.  See 38 C.F.R. § 3.385.  The 
determinative issue, then, is whether this condition has been 
attributed by competent evidence to his military service-and, 
in particular, to acoustic trauma from excessive noise 
exposure or to an injury in service.  Watson v.  Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."). 

The veteran's service personnel records reveal that the 
veteran was a pilot and maintenance test pilot in service 
and, therefore, the Board finds that the veteran was exposed 
to acoustic trauma in service.  The veteran has also claimed 
that he suffered hearing loss as a result of a helicopter 
crash in service; and evidence indicates that the veteran was 
involved in a helicopter crash in February 1969.  

In light of the evidence the Board finds, resolving all doubt 
in favor of the veteran, that service connection for left ear 
hearing loss is warranted.  The veteran was exposed to 
acoustic trauma in service due to jet engine noise.  The 
veteran is currently diagnosed with left ear hearing loss and 
has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  
At a VA ear examination in October 1998, the impression was 
sensorineural hearing loss which was most consistent with a 
noise induced pattern.  At a VA audio examination in May 2001 
the veteran provided a positive history for military noise 
exposure, primarily around jet engine noise prior to use of 
hearing protection.  He also reported occupational noise 
exposure around jet engine noise, with hearing protective 
devices used in that occupational setting.  The examiner 
commented that it was not clear as to the origin of the 
hearing loss, although it was possible that it may have 
resulted from military or occupational noise exposure.  At a 
VA audio examination in July 2005, the examiner found the 
veteran had provided inconsistent statements in approximating 
the date on which hearing loss started.  The examiner stated 
that if he were to provide an opinion, he would have to say 
that it was not as likely as not that the hearing loss began 
as a result of military noise exposure.  However, the 
examiner thought that the veteran was already service 
connected for impaired hearing, and, thus, no further opinion 
regarding his hearing would be necessary.  In fact, the 
veteran was service-connected for right ear hearing loss.  No 
opinion was provided at the VA audio examination in February 
2008.  

Based on the foregoing, the medical evidence concerning the 
determinative issue of whether the veteran's left ear hearing 
loss is related to noise exposure coincident with his 
military service is in relative equipoise, i.e., about evenly 
balanced for and against his claim.  In these situations, the 
veteran is given the benefit of the doubt.  Consequently, 
reasonable doubt should be resolved in favor of the veteran 
and service connection for left ear hearing loss disability 
is granted.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the- doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
left hand disability, the appeal is granted to that extent 
only.

The veteran having submitted new and material evidence, his 
request to reopen a claim for entitlement to service 
connection for left ear hearing loss is granted. 

Service connection for left ear hearing loss is granted.  

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
left shoulder disability, the appeal is granted to that 
extent only.

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
right shoulder disability, the appeal is granted to that 
extent only.


REMAND

The veteran seeks an increased rating for service-connected 
right ear hearing loss.  Service connection for left ear 
hearing loss has been granted in the above decision.  As 
evaluation for hearing loss is based on the combined hearing 
loss disability of both ears, the issue is remanded for an 
examination and evaluation based on service-connected 
bilateral hearing loss.  

The veteran seeks service connection for a bilateral hip 
disability, bilateral hand disability, and bilateral shoulder 
disability.  He contends that these disorders are a result of 
having made parachute jumps in service, or due to trauma 
suffered in helicopter crashes in Vietnam.  In addition, he 
asserts that his bilateral hand disability is also due to 
holding his hands in one position for a long period of time 
when he was a pilot flying airplanes in service or secondary 
to his service-connected cervical spine disability.  The 
veteran further contends that his bilateral hip disability is 
secondary to his service-connected low back disability.  VA 
treatment records show complaints of low back and hip pain 
when carrying a heavy weight.  He had also indicated pain in 
his low back at the beltline radiating to the bilateral hips.  
The evidence confirms that the veteran was involved in an in-
service helicopter crash in February 1969 and was awarded a 
parachutist badge.  

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  In addition, service connection 
may be granted on a secondary basis where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  In such a case the veteran 
may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b) (2008); Allen 
v. Brown, 7 Vet. App. 439 (1995).

In addition, a January 2007 EMG study in January 2007 for 
intermittent numbness in both hands was an abnormal study.  
There was electrical evidence suggesting the presence of 
bilateral S1-2 radiculopathy with acute and chronic features.  
The veteran was afforded a VA examination in February 2008 
for complaints of shooting pains that went down to his arms 
and hands and occasionally had numbness.  It was noted that 
he had multiple vertebral fractures from a helicopter crash 
in 1969.  However, the medical opinion is not clear.  The 
examiner does not provide an opinion as to whether the 
veteran's bilateral hand disability is due to or a 
manifestation of his service-connected cervical spine 
disability.  Although the opinion states that upper extremity 
numbness and pain was most likely aggravated by traumatic 
arthritis of the cervical spine, in the support for the 
opinion, the examiner states that there was no evidence of 
neuropathy involving his upper extremities despite the fact 
that the veteran had shooting pains, there was no objective 
evidence for neuropathy.

The Board finds that an additional examination and medical 
opinion is needed to adjudicate the claim.  38 C.F.R. § 
3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination for the purpose 
of ascertaining the current level of 
disability associated with his bilateral 
hearing loss.  The claims folder must be 
made available to and be reviewed by the 
examiner, who must opine about the effects 
of the veteran's service-connected hearing 
loss disability on his employment and 
activities of daily life, if any.  The 
examiner must provide a complete rationale 
for any stated opinion in a legible 
report. 

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his claimed 
bilateral hip disability and bilateral 
shoulder disability.  The claims folder 
must be made available to and reviewed by 
the examiner.  All necessary tests should 
be conducted.

The examiner should address each current 
bilateral hip disorder and bilateral 
shoulder disorder shown and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) related to (a) service; or 
(b) an incident in service; or (c) 
proximately due to or the result of his 
service-connected low back disability or 
service-connected cervical spine 
disability; or (d) aggravated by his 
service-connected low back disability or 
service-connected cervical spine 
disability.  A rationale should be 
provided for all opinions expressed.

3.  Arrange for the VA physician who 
examined the veteran in February 2008 to 
review the claims file.  The physician's 
report should indicate that the review was 
performed.  The determination as to 
whether an additional examination is 
needed is left to the physician's 
discretion.  If that examiner is no longer 
available, forward the request for a 
supplemental opinion to another doctor 
specializing in peripheral neuropathy or 
neurological disorders.  The physician 
should provide an opinion as to whether it 
is at least as likely as not that 
bilateral hand numbness and shooting pain 
is (a) due to or resulted from an incident 
in service; or (b) proximately due to or 
the result of his service-connected 
cervical spine disability; or (c) 
aggravated (permanently increased in 
severity) by his service-connected 
cervical spine disability.  A rationale 
should be provided for all opinions 
expressed.  

4.  Then, readjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


